Judgment unanimously affirmed. Memorandum: Defendant’s contention that his guilty plea to the lesser crime of criminal possession of a controlled substance was not voluntarily and knowingly made because of his unfamiliarity with the English language is without merit in view of the fact that the plea minutes indicate that an interpreter was present and assisted defendant throughout the entire proceeding (see, People v Quezada, 145 AD2d 950, 951; People v Herrera, 107 AD2d 1040). The record establishes that defendant’s guilty plea was knowingly, intelligently and voluntarily entered (see, People v Francis, 38 NY2d 150; People v Nixon, 21 NY2d 338, 353, cert denied sub nom. Robinson v New York, 393 US 1067). (Appeal from judgment of Onondaga County Court, Burke, J. — criminal possession of controlled substance, second degree.) Present — Denman, J. P., Boomer, Balio, Lawton and Davis, JJ.